


Exhibit 10.19

 

L E A S E

 

THIS LEASE, made and entered into this 21st day of July, 1972, by and between C,
S AND Y ASSOCIATES, a general partnership, First Party, hereinafter sometimes
referred to as “Lessor”, and ELDORADO HOTEL ASSOCIATES, a limited partnership,
Second Party, hereinafter sometimes referred to as “Lessee”,

 

W I T N E S S E T H:

 

1.              Property Leased: Lessor hereby leases and lets unto lessee, and
lessee hereby hires and leases from lessor, subject to all of the terms,
covenants and provisions of this lease hereinafter contained, all that certain
real property situate, lying and being in the City of Reno, Washoe County, State
of Nevada, and more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference and made a part hereof.

 

2.             Term: The term of this lease shall commence on the 1st day of
July, 1972, and terminate on the 30th day of June, 2027.

 

3.             Rental During Term of This Lease:

 

a)             The rental for the first period of this lease, commencing
August 1, 1972, and continuing during the period of construction shall be the
sum of $4,000.00 per month.

 

b)             After the expiration of the first period of this lease and for a
period of twelve (12) months thereafter, the monthly rental shall be the sum of
$6,000.00 per month.

 

--------------------------------------------------------------------------------


 

c)                                      For the balance of the terms of this
lease the rental for said demised premises shall be either the amount provided
for in Subparagraph (i) or Subparagraph (ii) of this paragraph whichever amount
is greater.

 

i)                                         A basic minimum monthly rental
(hereinafter referred to in this agreement as “basic rental”) of the sum of
$8,000.00 per month. The basic rental shall be adjusted every five (5) years
from and after the         day of               , 1977 during the term of this
lease in proportion that the Consumer Price Index of the Bureau of Labor
Statistics of the U.S. Department of Labor for the City of San Francisco in the
manner as set forth in Exhibit “B” attached hereto and incorporated herein by
reference.

 

ii)                                      A sum equal to 3% of the gross gaming
receipts for any one calendar year during the remainder term of this lease. The
gross gaming receipts shall be defined by the rules and regulations of the
Nevada State Gaming Commission as of this date.

 

4.             Utilities, Etc.: Also, Services, Assessments and Taxes:

 

Lessee shall pay when due for all utility, light, water, sewer, gas, heat,
power, air conditioning, garbage and other charges, taxes and bills in
connection with the said premises herein demised, and shall pay when due all
taxes and assessments levied, assessed, or at any time becoming payable during
the term hereof, on the real property and improvements thereon subject to this
lease or in any way relating thereto, and shall hold Lessor free and clear of
any liability whatsoever in connection therewith. Lessee shall also pay all
personal property taxes in any way relating to the premises. Following the
commencement of this lease, Lessee shall pay during the term hereof all taxes

 

--------------------------------------------------------------------------------


 

assessed when the same become payable. All taxes, assessments and utilities
shall be prorated between lessor and lessee as of the date of the commencement
of this lease.

 

Lessee shall exhibit or deliver to Lessor, as often as Lessee is reasonably
requested so to do, the receipts showing the payment of the taxes and other
expenses mentioned hereinabove.

 

It is not intended by the provisions of this lease to require the Lessee to pay
any income, estate or succession taxes which may at any time during the term of
this lease be required to be paid by Lessor upon any gift, devise, deed,
mortgage, descent or other alienation of Lessor of any part of, or all of, the
leased premises or any interest therein.

 

7.                                      Improvements and Repairs: It is the
intention of Lessee to construct new income producing improvements on the
demised premises, and the nature, extent, and use of such improvements, if made,
shall be in the discretion of Lessee. It is agreed that Lessee may construct on
said premises any income producing structure or structures. All improvements,
alterations, additions, deletions, modifications and repairs to the premises
shall be at the sole cost of Lessee and Lessee agrees to pay for all labor and
materials used, and said improvements shall be the property of Lessee during the
term of this lease. Lessee shall advise Lessor in writing of any intended
improvements, alterations additions, deletions, modifications and repairs at
least thirty (30) days in advance of commencing any work thereon. After initial
construction of major improvements, such notice shall not be required as to
incidental or minor improvements or repairs. All improvements on the premises
shall, except as may otherwise be hereafter agreed in writing by the parties, be
the property of Lessee during the term hereof, and on the termination of this
lease shall

 

3

--------------------------------------------------------------------------------


 

become a part of the realty and the property of the Lessor. Improvements to the
premises shall not be removed therefrom, unless the same shall be rebuilt or
replaced with improvements of equal or greater value, or unless the removal
shall be for the economic betterment of the premises.

 

Lessee will comply at its sole expense with all requirements of public
authorities. The expense of all repairs, alterations or improvements heretofore
or hereafter ordered by any public authority relative to the leased premises
shall be the responsibility of Lessee and paid for by it. This covenant shall
apply not only to incidental repairs, alterations or improvements required by
public authorities, but also to those of substantial or structural nature. It
shall also apply to safety requirements by public authorities.

 

In the event of substantial improvements, alterations or construction on the
subject premises, the funds requisite for the same shall first be escrowed with
a recognized bank or lending institution or a binding contract for the
furnishing of such funds shall be entered into by Lessee with a person or
persons, individual or corporate, of sound financial responsibility.

 

The cost of said improvements shall be financed by a loan from a lending
institution satisfactory to lessor. This loan is to be evidenced by a promissory
note executed by lessee and secured by a first deed of trust against the leased
premises and executed by lessor. The principal, interest, and terms and
conditions of the promissory note and deed of trust shall be subject to the
prior written approval of lessor. From and after obtaining the written approval
of the lessor of the terms and conditions of said promissory note and deed of
trust, the deed of trust shall then be recorded as a first deed of trust as to

 

4

--------------------------------------------------------------------------------


 

the leased premises and this lease shall be subordinate to said first deed of
trust.

 

Prior to commencing any substantial improvements, alteration or construction on
the subject premises, lessee shall cause to be secured, relative to the same,
without cost to lessor, a payment and performance bond by the general
contractor, guaranteeing all payments incident to the cost, including but not
limited to costs and material, will be duly made, and that the performance of
such project shall be completed and in accordance with the construction
contract.

 

The said bond, or bonds, shall provide, standard, adequate and reasonable
protection so that the work to be none shall be completed and that there shall
be no liens against the improvements or premises. Such bond shall be secured
from a major national surety or insurance company of good standing and a copy
thereof furnished to lessor. The obligees of the bond shall include the lessee
and the lessor.

 

It is agreed that the form, and amount of, and the surety or insurance company
selected relative to the form, and amount of, such completion bond, or bonds,
shall first be submitted to and approved by Lessor, who shall, however, not
unreasonably withhold such approval.

 

8.                                      Liens: Lessee shall not permit any liens
to be filed against the said premises herein demised on account of the
furnishing of any labor, materials or supplies, or for any other cause or reason
for which the lien laws of Nevada authorize the filing of a lien, but promptly
shall pay for all such labor, materials and supplies before any lien or liens
are filed upon said premises, or any part thereof. In the event liens of any
kind or character are filed, then Lessee shall promptly cause the

 

5

--------------------------------------------------------------------------------


 

same to be released and satisfied in full within twenty (20) days from the date
of any such filing, or shall deposit with Lessor security against the payment
thereof by Lessee, such security to be reasonably acceptable to Lessor.

 

9.                                      Public Liability and Property Damage.
Lessee shall save and keep Lessor free and harmless from any loss, damage,
injury or claim arising from any cause whatsoever to any person or persons or
property whatsoever while in, upon or about said premises, or the approaches
adjacent thereto and from all liability or claims for damages by reason of any
injury to person or persons or damage to or loss of property of any kind
whatsoever while in, upon, or in any way about the said premises, or upon the
approaches thereto during the continuance of this lease, including, but not
limited to, the injury to persons or damage to property by reason of snow and
ice, or either, or both, being upon the sidewalks adjacent thereto, or from any
cause whatsoever, from which a cause of action would arise; and Lessee hereby
agrees to save harmless the Lessor from all liability on account of or by reason
of any such injuries or damage growing out of the same.

 

10.                               Public Liability Insurance and Property Damage
Insurance: Lessee shall carry for the protection of lessor and lessee,
comprehensive general liability insurance and property damage insurance with a
company or companies to be approved by lessor in writing in an amount of not
less than $500,000/$1,000,000 public liability and $25,000 property damage;
lessor shall not unreasonably withhold approval of the said insurance company or
companies. Lessor and lessee shall be named as insureds on all such policies.

 

11.                              Subleases, Assignment, and Sale.

 

a)             Lessee shall have the right to rent or sublease

 

6

--------------------------------------------------------------------------------


 

all or portions of the subject premises to persons, individual or corporate, of
sound financial responsibility. In the event of such subleasing, lessee will be
and remain primarily liable for compliance with all of the terms, covenants and
conditions of this lease.

 

b)             Lessee may assign this lease upon the written consent of lessor,
which consent shall not be unreasonably withheld.

 

Provided further, however, it is understood that to finance such improvements as
may be constructed on the subject premises during this lease, the lessee may
desire to assign this lease. It is specifically agreed that to accomplish such
purpose, lessee shall have the right to make such assignment or assignments to
any financially responsible party or parties, without the requirement of
securing the written consent of lessor. This paragraph shall apply to interim as
well as take-out financing.

 

c)              Except in the ordinary course of business necessarily or usually
involving short term written or oral subleases (such, for example, as the
renting of hotel or motel rooms), no assignment or subletting shall be made or
be valid unless, in addition to all other requirements and conditions herein
contained, the following shall be complied with:

 

(1) Any such assignment shall be in writing and executed by Lessee and shall
also be executed by the assignee, who shall therein and thereby assume this
lease and all agreements, terms, covenants and conditions thereof on the part of
Lessee to be performed. In the event of an assignment for

 

7

--------------------------------------------------------------------------------


 

security, such assignee, while holding the lease for security, need not be
obligated or required to assume the obligations of the lease, but such
assignment shall be subject to the same. As to subletting, the same shall be
effected by a written sublease which shall expressly provide that it is subject
and subordinate to all the terms and provisions of this lease. Further, no
sublessee may assign his sublease without the written consent of the Lessee,
Second Party hereunder.

 

(2) A duplicate original of such assignment or sublease, as the case may be, and
the assumption (when required by the terms hereof, in the case of an assignment)
in recordable form shall have been promptly delivered to Lessor.

 

(3) In the event of sale or sales of all or any of improvements on the premises,
such purchaser or purchasers shall be bound by and assume in writing all
applicable terms, covenants, conditions and provisions of this lease, including
but not limited to the provision that all improvements become the property of
Lessor upon the termination of this lease. A duplicate original of said
assumption, in recordable form, shall be promptly delivered to the Lessor.

 

In the event of such sale or sales, the purchaser (with the exceptions noted in
(c) hereinabove) shall not sublease without the written consent of the Lessee,
Second Party hereunder.

 

12.                               Surrender of Premises: Upon termination of
this lease, either by the ending of the lease period or by violation of

 

8

--------------------------------------------------------------------------------


 

any term, condition or covenant thereof, or otherwise, Lessee shall quit and
surrender the premises and every part thereof in as good condition as the same
now is, or may be put into, except for reasonable use and wear thereof and
damage by the elements. The improvements now existent on such premises shall not
be removed or razed until such time as there shall be adequate provision,
including financing for construction on said premises, buildings or other
improvements equal to or in excess of the value of the present improvements. As
to any improvements hereinafter placed on the said premises, the same shall not
be removed or razed, except for the general economic betterment of the premises
or by the replacement thereof by other improvements of a value then equal to or
exceeding the improvements removed or razed.

 

13.                               Repairs, Improvements and Maintenance:

 

a)             Lessor shall not be called upon to make any repairs or
improvements in or about said premises of any kind or nature whatsoever, whether
structural, nonstructural and whether inside or outside, and without limiting
the generality of the foregoing, whether relating to the grounds, drives,
sidewalks, foundations, walls or principal structural supports of the building
or interiors, and without limiting the generality of the foregoing whether or
not required by any public authority or agency.

 

b)             Lessee shall keep the said premises in good and first class
repair and order and in a painted (where appropriate) and sightly condition at
all times during the continuance of this lease, at its own expense. Lessee shall
be responsible for all maintenance and repair of the demised premises, including
but not

 

9

--------------------------------------------------------------------------------

 

limited to exterior, interior and structural maintenance and repair, and for
repair and maintenance of all equipment, furnaces, air conditioning and all
other mechanical devices, machinery and property of any sort or nature situate
in the demised premises, whether or not attached thereto, and lessee will pay
for all costs incurred in connection therewith. Lessee shall not commit any
strip or waste on said premises.

 

In this connection, it is understood that there are presently existing
improvements on the subject premises, and that during this lease lessee may
desire to raze the same, so that the area occupied thereby may be utilized for
other improvements to be placed thereon. Subject to the other provisions of this
lease and particularly Paragraph 7 hereinabove, the said presently existing
improvements may be altered or razed. Such may not be done, however, prior to
compliance with said provisions or prior to escrowing or contracting for
requisite funds for improvements of equal or greater value than the existing
improvements and the securing of the requisite payment and performance bond as
provided in said Paragraph 7. Lessor shall be advised in writing of all
activities relating to alteration or razing of existing structures under this
Paragraph.

 

14. Examination of Premises: Lessor or its agents and representatives may come
into and upon the premises at any reasonable time for the purpose of examining
said premises.

 

15. Damage: Lessor shall not be responsible in any respect, notwithstanding any
other provision hereof, for any damage whatsoever, howsoever caused, to the
premises, to the

 

10

--------------------------------------------------------------------------------


 

goods, furnishings, fixtures, equipment, merchandise, personal property or other
belongings of Lessee, or any of its employees, agents, guests or customers, or
to any improvements made upon said premises by Lessee.

 

16. Bankruptcy: This lease shall not become an asset of any assignment Lessee
may make for the benefit of creditors, but in the event of any such assignment,
or should Lessee become bankrupt either voluntarily or involuntarily, or should
it, on account of insolvency, be placed in the hands of a receiver because of
insolvency by order of Court, or should this lease in any wise be transferred by
operation of law to any person or persons who shall not be subject to or
obligated by the provisions of this lease. Lessor may, at its option, terminate
this lease upon fifteen (15) days’ notice. In the event an execution be levied
upon the interests of Lessee in this lease, this lease may be terminated by
Lessor, unless Lessee shall cause such execution to be satisfied or the lien
thereof released prior to any sale of execution. If any of the events set forth
in this paragraph shall occur, Lessor shall promptly be informed thereof in
writing, and failure so to do shall be sufficient cause for the cancellation of
this lease by Lessor.

 

17. Fire and Casualty Insurance: It is agreed that in case any improvements and
buildings upon said premises shall be at any time damaged or destroyed by fire
or other casualty, this lease shall not thereby be terminated, except as herein
provided, any law of the State of Nevada to the contrary notwithstanding.

 

Lessee shall secure and maintain in effect fire and casualty insurance from a
major national insurance company of good standing approved by lessor in writing,
such insurance to cover at all times such improvements as shall be on the
subject

 

11

--------------------------------------------------------------------------------


 

premises. The insurance shall be on a replacement basis of not less than 80% of
value. Lessor shall be named one of the insureds as its interest may appear. In
the event of loss or damage, lessee shall promptly and without unreasonable
delay repair, restore and rebuild at its own expense the improvements or replace
the damaged improvements with others of equal value, and shall apply all
proceeds of said insurance toward such repair, restoration, rebuilding or
replacement. The lessee shall not be required to rebuild if the loss, damage or
destruction shall be such that it is not for the economic betterment of the
premises to rebuild. However, the lessee shall in such event apply all the
insurance proceeds not used for rebuilding toward permanent improvements,
repairs or alterations of the premises, and lessee shall give written advance
notice to lessor of its intended application of such insurance proceeds if it
does not rebuild, advising as to how the proceeds are specifically intended to
be applied.

 

In the event of loss or damage by fire or other casualty, there shall be not
abatement of rental by reason thereof, except as herein stated in this Paragraph
17. Provided, however, when the time for repairing, restoring or rebuilding is
necessarily extended for a period beyond nine months after the loss, by reason
of causes beyond the control of lessee, then for such period (not to exceed one
year including said nine month period) rental shall be abated on the following
basis: While the premises are untenantable during such period due to fire or
other casualty, no rental shall accrue under the terms hereof, except that if
the premises shall be partially tenantable so that a portion of same is usable
for operation by Lessee or its sub-tenants, Lessee shall pay a reasonable
prorated portion of the total rental based on the

 

12

--------------------------------------------------------------------------------


 

portion of the premises which is tenantable.

 

To the extent which may be necessary to give this paragraph 17 full effect, the
provisions of this paragraph shall, where applicable, be deemed to control and
supplant the provisions set forth elsewhere in this lease relative to
maintaining in repair and obligations to rebuild.

 

18. Condemnation: In the event the subject premises or any part thereof be taken
for public or quasi-public use or condemned under eminent domain, the award
shall be distributed to the Lessor, Lessee and sublessees, in proportion to the
appraised value of their respective interests. Such appraisal and determination
of respective interests shall be made with due consideration of the provisions
of this lease and the rights and obligations hereunder. Such taking shall not be
deemed an eviction, nor, except as hereinafter stated, shall it affect Lessee’s
obligation to pay rent.

 

In the event any portion of the subject premises shall be so taken, the rent
herein stipulated and payable shall be decreased in proportion to the amount of
portion of said premises as shall be so taken. Such decrease shall be effective
as of the time actual possession is taken. In the event, however, half or more
of the subject premises shall be so taken, Lessee shall have the option to
terminate this lease, as of the date of actual taking of possession, by giving
notice in writing to Lessor. Such notice shall be given at least thirty (30)
days prior to the actual taking of possession, if the same can reasonably be
done.

 

19. Violation of Fire Regulations: Nothing shall be done by Lessee which in any
way or manner shall be a violation of the rules, regulations and requirements of
the Board of Fire Underwriters of the Pacific, or if such be not in effect, or
such violation then as should be in violation of the statutes, ordinances

 

13

--------------------------------------------------------------------------------


 

and requirements of the State of Nevada, County of Washoe and City of Reno.

 

20. Inspection of Premises: Lessee hereby asserts that it has examined and
inspected the said premises and hereby accepts the same as the same now are and
hereby agrees that it will not make any claim or demand whatsoever upon Lessor
in relation thereto.

 

21. Default: Lessee shall be in default:

 

a) If Lessee shall fail to pay any installment or payment of rent at the time
hereinabove provided for such payment, and such default continues for a period
of fifteen (15) days after written notice by Lessor to Lessee (Lessee to have
the right to cure any such claimed default during said 15 day notice period);
or,

 

b) If the premises become vacant or abandoned or if the premises or interest
under this lease shall be come an asset in and be transferred or encumbered in
any way by proceedings in a Court of competent jurisdiction for reorganization,
arrangement, composition, liquidation, dissolution or similar relief, and such
default aforesaid continues for a period of thirty (30) days after written
notice by Lessor to Lessee (Lessee to have the right to cure any such claimed
default during the said 30-day notice period); or

 

c) If the Lessee shall fail to make any payments on any promissory note or to
perform any or all of the terms and conditions of any deed of trust relating to
the premises the subject matter of this lease, and said default shall not have
been dured within thirty-five (35) days from and after the date or recordation
and mailing of a Notice of Breach and Election to Sell

 

14

--------------------------------------------------------------------------------


 

(Lessee to have the right to cure any such claimed default during said 35 day
period); or

 

d). If Lessee shall violate any other covenant, term or condition of this lease,
on the part of Lessee to be kept and performed, and Lessee fails to cure the
same within thirty (30) days, after written notice by Lessor to Lessee (Lessee
to have the right to cure any such claimed default during the said 30-day notice
period; and Lessee to have such additional reasonable period of time over and
above said 30-day notice period in respect to any such default which cannot
reasonably be cured during said 30-day notice period).

 

22.          Lessor’s Rights Upon Default by Lessee:

 

a)            In the event any of the aforementioned default or defaults occur
and are not cured within the prescribed period of time, Lessor may

 

(i) declare the lease terminated and enter and remove all persons and property
of the Lessee therefrom and Lessor shall be entitled to recover from Lessee all
damages occasioned by virtue of such a breach; or

 

(ii) without terminating this lease, may re-let the premises to a tenant or
tenants satisfactory to it at such rental or rentals as it may with reasonable
diligence secure, and should such rental or rentals so received be less than
that agreed to be paid by Lessee in this lease, Lessee shall pay such deficiency
to Lessor monthly together with all costs and expenses incurred by Lessor in
connection with such reletting. No re-entry or taking possession of the premises
by

 

15

--------------------------------------------------------------------------------


 

Lessor shall be construed as election upon its part to terminate this lease
unless written notice of such intention is given the Lessee or unless
termination is decreed by a court of competent jurisdiction. Notwithstanding any
such reletting without termination the Lessor may at any time thereafter elect
to terminate this lease for such previous breach; or

 

(iii) or without terminating this lease as provided in subparagraph (i) above or
taking possession of the premises as provided in subparagraph (ii) above Lessor
is given the right and option to cure any deficiency or default in payment or
other performance by Lessee as maker of any promissory note or trustor of any
deed of trust concerning the premises the subject matter of this lease. In the
event that Lessor expends money or otherwise incurs damages in curing any such
deficiency or default, Lessee shall forthwith become obligated to Lessor in the
amount of any such expenditures or other damages.

 

(iv) take possession of any and all personal property and furnishings of Lessee
located upon the premises as security for the payment of damages sustained by
Lessor due to any default or defaults .

 

b) The rights granted unto Lessor pursuant to the above paragraphs are
cumulative and in addition to any and all rights Lessor may have pursuant to the
laws of the State of Nevada.

 

c) Lessee hereby waives all rights or notice under the unlawful detainer
statutes of the State of Nevada, or any other notice provided for by law. Lessee
waives

 

16

--------------------------------------------------------------------------------


 

all bonds required to be posted by Lessor before the issuance of any writ of
restitution permitted by the laws of the State of Nevada. In the event of a suit
to enforce any of the terms of this lease, the prevailing party shall be
entitled to a reasonable attorney’s fee to be fixed by the Court as part of the
costs.

 

d) Any and all subleases of all or portions of the subject premises shall upon
written notice by Lessor become payable to Lessor as security in the event
Lessee becomes in default of the rental as provided herein, until said default
of the rental be cured, subject to the terms of the deed of trust covering the
leased premises to be given by Lessor and Lessee to the First National Bank of
Nevada.

 

e) Any and all subleases of all or portions of the subject premises shall upon
written notice by Lessor become payable to Lessor as security in the event
Lessee as the maker of any promissory notes relating to the premises become
delinquent or in default in payment or other performance, subject to the terms
of the deed of trust covering the leased premises securing said promissory
notes.

 

f) The failure or delay of Lessor to insist on strict performance of any of the
covenants, agreements, stipulations or conditions of this lease, or to exercise
any option herein conferred, in any one or more instances, shall not be
construed to be a waiver or relinquishment of any such, or any other covenant or
agreements, stipulations or conditions, but the same shall be and remain in full
force and effect.

 

17

--------------------------------------------------------------------------------


 

23. At the expiration of the term hereof or the earlier termination of this
lease, as provided for herein, the Lessee does hereby covenant, promise and
agree that it will remove all equipment and personal property belonging to it
from the demised premises within a period of fifteen (15) days.

 

24. Use of Premises: Lessee may use the demised premises for any lawful purpose
during the term hereof. Lessee agrees to operate any and all types of business
conducted on said premises in full compliance with all Federal, State, County
and City laws and ordinances and in conformity with the rules and regulations of
the State, County and City Boards of Health.

 

25. Quiet Possession: Lessor covenants that it is seized of the demised premises
and has full right to make this lease and further that during the term hereof
Lessee shall have quiet possession thereof.

 

26. Licenses: Lessee shall and will apply for all licenses required to conduct
the business by it maintained on the premises and to keep the same in force, and
upon the termination of this lease for any reason, agrees to assign any and all
licenses to Lessor or its successor in interest, insofar as the law allows, it
being understood that in the event of such assignment the prepaid license fees
shall and will be prorated between the parties.

 

27. Time: Time is of the essence in every particular set forth in this lease,
any law or decision of any Court of the State of Nevada to the contrary
notwithstanding.

 

28. Notices: All notices required to be served upon the parties shall be served
by registered mail, postage prepaid. The various periods of notice referred to
herein mean such period of time counting the day of mailing as the first day of
the period

 

18

--------------------------------------------------------------------------------


 

Notice of change of place of service shall be given as above.

 

29. Security: The trust deed to the lending institution granted by lessor and
lessee, securing any promissory notes in favor of said lending institution given
by makers thereof for financing to construct and to furnish any improvements on
said premises, shall not be used to secure renewals or extensions thereof or
additional loans or financing without the express consent in writing of lessor.

 

30. Modification: No modification, release, discharge or waiver of any provision
hereof shall be of any force, effect or value unless it is in writing and signed
by lessor and lessee.

 

31. Titles: Titles are used herein for convenience only and the use of them does
not mean that all provisions relative to a particular title are necessarily
included in any particular paragraph.

 

32. Parties Bound: It is hereby covenanted and agreed between the parties hereto
that all covenants, conditions, agreements, and undertakings in this lease
contained shall extend to and be binding on the heirs, executors, administrators
and assigns of lessor and the successors and assigns of lessee the same as if
they were in every case named and expressed and the same shall be construed as
covenants running with the land. Also, the terms “lessor” and “lessee” shall be
construed in the singular or plural number according as they respectively
represent one or more than one person.

 

IN WITNESS WHEREOF, lessor and lessee have caused this lease to be executed and
have hereunto affixed their signatures the day and year in this instrument first
written.

 

ELDORADO HOTEL ASSOCIATES

 

C, S and Y ASSOCIATES

 

 

 

By

Lessee

 

By

Lessor

 

 

 

 

 

 

/s/ George L. Siri, Jr.

 

 

/s/ George L. Siri, Jr.

 

George L. Siri, Jr.

 

 

George L. Siri, Jr.

 

 

 

 

 

 

/s/ George Yori

 

 

/s/ George Yori

 

George Yori

 

 

George Yori

 

 

 

 

 

 

/s/ William Carano

 

 

/s/ William Carano

 

William Carano

 

 

William Carano

 

 

 

 

 

 

/s/ Raymond J. Poncia, Jr.

 

 

/s/ Donald L. Carano

 

Raymond J. Poncia, Jr.

 

 

Donald L. Carano

 

 

 

 

 

 

/s/ Richard Stringham

 

 

 

 

Richard Stringham

 

 

 

 

 

 

 

 

 

/s/ Donald L. Carano

 

 

 

 

Donald L. Carano

 

 

 

 

19

--------------------------------------------------------------------------------


 

STATE OF NEVADA

)

 

: ss.

County of Washoe

)

 

On this 21st day of July, 1972, personally appeared before me, a Notary Public,
GEORGE L. SIRI, JR., GEORGE YORI, WILLIAM CARANO, RAYMOND J. PONCIA, RICHARD
STRINGHAM and DONALD L. CARANO, who acknowledged to me that they executed the
foregoing Lease on behalf of ELDORADO HOTEL ASSOCIATES.

 

 

 

 

 

Notary Public

 

 

STATE OF NEVADA

)

 

: ss.

County of Washoe

)

 

On this 21st day of July, 1972, personally appeared before me, a Notary Public,
GEORGE L. SIRI, JR., GEORGE YORI, WILLIAM CARANO and DONALD L. CARANO, who
acknowledged to me that they executed the foregoing Lease on behalf of C, S and
Y ASSOCIATES.

 

 

 

 

 

Notary Public

 

20

--------------------------------------------------------------------------------
